Citation Nr: 9921356	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for removal of the right kidney.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals of a 
cerebrovascular accident, claimed as a stroke, and post surgery 
wound infection secondary to surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1997 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional Office 
(RO), which granted compensation for the removal of the right 
kidney under the provisions of 38 U.S.C.A. § 1151 secondary to 
surgery at a VA Medical Center, evaluated as 30 percent 
disabling.  

The RO denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident 
and post surgery wound infection secondary to surgery at a VA 
Medical Center.  The RO also denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for damage to the 
diaphragm and urethra as secondary to surgery at a VA Medical 
Center; however, the veteran did not file a notice of 
disagreement as to this issue.

The Board notes that in an October 1997 rating decision, the RO 
denied service connection for a heart condition as secondary to 
the service-connected disability of right nephrectomy.  The 
veteran did not file a notice of disagreement as to that 
decision.  Additionally, in an August 1998 rating decision, the 
RO denied entitlement to automotive and adaptive equipment or 
adaptive equipment only.  The veteran has not filed a notice of 
disagreement as to that decision.

Finally, the Board notes that in his substantive appeal the 
veteran requested a hearing.  However, in a written statement 
from the veteran's representative received by the RO in October 
1997, it was related that the veteran was hospitalized in a VA 
facility and unable to keep his hearing appointment.  It was 
requested that the veteran's hearing not be rescheduled and his 
appeal certified for transfer to the Board for a final decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his July 1997 substantive appeal the veteran contends that as 
a result of the September 1996 surgery performed at a VA facility 
during which complications resulted in the removal of the right 
kidney, he has suffered from high blood pressure, a stroke, 
adenoma, brain damage, abnormal levels of testosterone, and a 
malfunctioning left kidney.  The veteran also contends an 
evaluation in excess of 30 percent is warranted for the removal 
of his right kidney.  The RO has not addressed the issues of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for high blood pressure, brain damage, adenoma, and 
abnormal levels of testosterone.  The Board finds that these 
issues are inextricably intertwined with the issues currently 
under appeal and should be developed by the RO.

A September 13, 1996 VA discharge summary reflects the veteran 
underwent surgery for a right adrenalectomy, however, 
complications resulted in a right nephrectomy.  On the third 
postoperative day, the veteran was diagnosed as having had a left 
subthalamic stroke.  It was noted the veteran experienced a very 
mild postoperative ileus.  Outpatient therapy for rehabilitation 
of the deficits encountered with his stroke was recommended.  
Upon discharge, the veteran's condition was noted as stable and 
improved.

A September 20, 1996 VA discharge summary reflects the veteran 
was admitted with a superficial wound infection, some nausea, and 
dehydration symptoms.  It was also noted that upon admission the 
veteran's blood pressure was slightly elevated.  The veteran's 
white blood cell count was noted as low throughout his hospital 
course.

An October 1996 VA discharge summary reflects the veteran was 
admitted with complaints of a sudden onset of dizziness and total 
body weakness, greater on the right side.  Discharge diagnoses of 
hyperaldosteronism, vertigo, hypertension, and type II diabetes 
were noted.  

A December 1996 VA radiology report of the chest and abdomen 
reflects a relevant impression of numerous nondistended small 
bowel loops which are non specific but may represent early 
obstruction.

Upon VA examination dated in March 1997, the examiner noted there 
was no evidence of any organic residual neurological deficits 
secondary to cerebrovascular accident.  Upon motor examination, 
the veteran's strength was noted as 5/5 on the left and highly 
variable on the right.  The examiner noted the veteran exhibited 
normal muscle strength at times, however, at other times he would 
give in at the slightest force.  It was noted that when a strong 
pressure was suddenly exerted, the veteran resisted for a few 
seconds, but when weak pressure was continuously exerted with one 
finger he yielded very slowly.  The examiner noted the slowness 
was uncharacteristic of upper motor neuron disease or organic 
disease.  The examiner also noted the veteran did not have any 
difference in bulk or tone between the two sides of his body and 
his deep tendon reflexes were symmetric and one.  On sensory 
examination the examiner noted the veteran claimed decreased 
sensation on the right side, but split the jaw and sternum for 
vibration in the midline.  The examiner noted stereognosis was 
normal, texture identification on the right side was normal, and 
there was no extinction.  Finger-to-nose and rapid alternating 
movements on both sides were noted as symmetric and for the most 
part intact.  The veteran's gait was noted as intact and he was 
able to tandem gait.  

VA treatment records dated from August 1997 to October 1997 
reflect the veteran was admitted for a right cerebrovascular 
accident and developed an anterior wall myocardial infarction and 
subsequent congestive heart failure.  It was noted the veteran 
was ventilator dependent.  Laboratory and clinical evidence of 
pancreatitis as well as intermittent seizures and questionable 
ascites were also noted.  An August 1997 computerized tomography 
scan of the veteran's brain revealed normal findings.  

An August 1997 magnetic resonance imaging of the brain revealed 
impressions of ischemic infarct in the right basilar pons, age 
indeterminate; old lacunar infarct in the left thalamus; and an 
abnormal left globe with the appearance of atrophy and either 
calcification or the presence of foreign material.  An August 
1997 magnetic resonance angiogram of the head and neck revealed a 
normal examination.  An August 1997 ultrasound of the kidney 
revealed an impression of calcified stones in the left renal 
pelvis with mild caliectasis in the inferior pole of the left 
kidney.  

An October 1997 statement from a VA physician reflects the 
veteran was currently hospitalized in the Medical Intensive Care 
Unit of a VA facility.  The physician stated the veteran was 
currently on a mechanical ventilator via a tracheostomy for 
respiratory failure.  It was noted the veteran's other problems 
included a recent cerebrovascular accident, congestive heart 
failure, and renal failure.  The veteran's condition was noted as 
stable but critical.  The physician opined the veteran was 
unlikely to be able to be weaned from the ventilator in the near 
future and he would probably require hospitalization for at least 
six months, possibly longer.  It was noted the veteran might 
require chronic mechanical ventilation.  

In light of the aforementioned evidence, the Board is of the 
opinion that additional development of the record is needed in 
order to determine the underlying medical issues and to enable 
the Board to render a final determination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for an 
evaluation in excess of 30 percent under 
the provisions of 38 U.S.C.A. § 1151 for 
the removal of the right kidney, and for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident and 
post surgery wound infection secondary to 
surgery.  After obtaining all necessary 
authorization, the RO should attempt to 
obtain all pertinent records from all 
sources indicated.  

2.  The RO should adjudicate the claims of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for high 
blood pressure, adenoma, brain damage, and 
abnormal levels of testosterone.  The 
veteran should be informed of his appellate 
rights.

3.  The RO should contact the veteran and 
clarify whether he still wishes to have a 
hearing before the RO or the Board.

4.  The veteran should be afforded VA 
neurological and genitourinary specialist 
examinations to determine the nature and 
etiology of renal and neurological 
disorders claimed as residuals of his 
September 1996 VA surgery which resulted in 
the removal of his right kidney.  The 
veteran's claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to and pursuant to 
conduction and completion of the 
examinations, the receipt and review of 
which should be acknowledged by each 
examiner in the examination reports.  
All indicated tests and studies should be 
performed.  




The veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiners.  The examiners 
should specifically identify all disorders 
found and provide an opinion as to whether 
any disorder found is at least as likely as 
not related to the veteran's September 1996 
surgery during which the right kidney was 
removed.  The examiners should also express 
an opinion as to whether there are any 
residual effects of the veteran's 
cerebrovascular accident and post surgery 
wound infection secondary to the September 
1996 surgery.  

Additionally, the examiners should state 
whether or not the September 1996 removal 
of the veteran's right kidney as likely as 
not aggravated (permanently increased) any 
preexisting disorder beyond any normal 
progression of the disorder, and, if so, to 
what extent the September 1996 surgery is 
responsible for any demonstrated increase 
in symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

In regard to the veteran's claim for an 
evaluation in excess of 30 percent for the 
removal of his right kidney, the 
genitourinary examiner should state which 
of the following more closely resembles the 
veteran's disability picture:



(a.)  Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or transient or slight edema or 
hypertension with diastolic pressure 
predominately 100 or more; or systolic 
pressure predominantly 160 or more; or a 
history of diastolic pressure predominantly 
100 or more which requires continuous 
medication for control; or

(b.)  Diastolic pressure predominantly 110 
or more with definite symptoms; or 

(c.)  Constant albuminuria with some edema; 
or definite decrease in kidney function; or 
hypertension with diastolic pressure 
predominantly 120 or more; or

(d.)  Diastolic pressure predominantly 120 
or more and moderately severe symptoms; or 

(e.)  Persistent edema and albuminuria with 
blood urea nitrogen 40 to 80 mg %; or 
creatinine 4 to 8 mg %; or generalized poor 
health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion; or

(f.)  Requiring regular dialysis, or 
precluding more than sedentary activity 
from one of the following:  persistent 
edema and albuminuria; or blood urea 
nitrogen more than 80 mg %; or creatinine 
more than 8 mg %; or markedly decreased 
function of kidney or other systems, 
especially cardiovascular.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.


5.  Thereafter, the RO should review the 
record to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the  claims on appeal with consideration of 
all pertinent law, regulations, and Court 
decisions, including 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.310; and Allen v. Brown, 7 
Vet. App. 439 (1995).

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case with regard to the additional development.  A reasonable 
period of time for a response should be afforded.  Thereafter, 
the case should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he receives further notice from the 
RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

